REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the response filed on 3/04/2021.  In relation to the patentability of the pending claims, the arguments presented on page 16 of the Remarks of the cited response are found to be persuasive.  
Bibliographic Data

    PNG
    media_image1.png
    160
    992
    media_image1.png
    Greyscale

As indicated in the response “[t]he Reichert reference is owned by Applicant, and has the same effective filing date as the present invention. Specifically, the Reichert reference was filed on August 12, 2014, and also claims priority to U.S. Provisional Application Serial No. 61/864,977, filed August 12, 2013. Thus, because Reichert and the present application have the same effective filing date, Applicant submits that Reichert is disqualified as prior art under 35 U.S.C. § 102 as to the present application.”  Since Reichert [best primary reference found] is disqualified, it is concluded that claims 1-53 are allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783